      Case 1-18-01141-ess           Doc 32      Filed 03/19/20       Entered 03/19/20 14:29:28


          Shapiro, DiCaro & Barak, LLC                                         Partners:
                                                                               Gerald M. Shapiro (admitted in FL, IL)
          Attorneys at Law                                                     David S. Kreisman (admitted in IL)
          One Huntington Quadrangle, Suite 3N05
                                                                               Managing Partners:
          Melville, New York 11747
                                                                               John A. DiCaro (NY)
          Tel: (631) 844-9611 • Fax: (631) 844-9525
                                                                               Shari S. Barak (NY)




March 19, 2020


Chambers Hon. Elizabeth S. Stong
United States Bankruptcy Court
271 Cadman Plaza East
Brooklyn, NY 11201


RE:    Sean M. Murray
       Chapter 7
       Bankruptcy Case Number: 17-44157
       Adversary Case Number: 18-01141
       SD&B File Number: 18-069932


Dear Judge Stong;

This firm represents Specialized Loan Servicing, LLC (“SLS”), a secured creditor of the Debtor
with respect to the coop apartment located at 3521 79th Street, Apt 4E, Jackson Heights, NY
11372 (the “Property”), in the above referenced Adversary Proceeding.

At the initial hearing on SLS’ motion for summary judgment, which took place on February 24,
2020, the Court directed counsel to file a redacted copy of the confidential settlement agreement.

The redacted confidential settlement agreement was filed in the bankruptcy case at ECF number
114, and is annexed hereto as Exhibit “A” in compliance with the Court’s direction at the
February 24, 2020 hearing.


Very truly yours,

/s/ Robert W. Griswold
Robert W. Griswold

Enclosures




                                         Additional Office Location:
      175 Mile Crossing Boulevard, Rochester, New York 14624 | Tel: (585) 247-9000 | Fax: (585) 247-7380

                                    www.LOGS.com/shapiro_dicaro_barak
Case 1-18-01141-ess   Doc 32   Filed 03/19/20   Entered 03/19/20 14:29:28




       Exhibit “A”
Case
Case1-17-44157-ess
     1-18-01141-ess Doc
                    Doc114
                        32 Filed
                           Filed03/19/20
                                 03/18/20 Entered
                                          Entered03/19/20
                                                  03/18/2014:29:28
                                                          14:33:05
Case
Case1-17-44157-ess
     1-18-01141-ess Doc
                    Doc114
                        32 Filed
                           Filed03/19/20
                                 03/18/20 Entered
                                          Entered03/19/20
                                                  03/18/2014:29:28
                                                          14:33:05
Case
Case1-17-44157-ess
     1-18-01141-ess Doc
                    Doc114
                        32 Filed
                           Filed03/19/20
                                 03/18/20 Entered
                                          Entered03/19/20
                                                  03/18/2014:29:28
                                                          14:33:05
Case
Case1-17-44157-ess
     1-18-01141-ess Doc
                    Doc114
                        32 Filed
                           Filed03/19/20
                                 03/18/20 Entered
                                          Entered03/19/20
                                                  03/18/2014:29:28
                                                          14:33:05
Case
Case1-17-44157-ess
     1-18-01141-ess Doc
                    Doc114
                        32 Filed
                           Filed03/19/20
                                 03/18/20 Entered
                                          Entered03/19/20
                                                  03/18/2014:29:28
                                                          14:33:05
Case
Case1-17-44157-ess
     1-18-01141-ess Doc
                    Doc114
                        32 Filed
                           Filed03/19/20
                                 03/18/20 Entered
                                          Entered03/19/20
                                                  03/18/2014:29:28
                                                          14:33:05
